Citation Nr: 0909044	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 Decision Review Officer (DRO) 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Boston, Massachusetts.

The Veteran was initially granted service connection for PTSD 
in the August 2006 DRO decision, which assigned a 10 percent 
disability rating, effective June 30, 2004.  Subsequently, in 
a November 2006 DRO decision, the Veteran was granted an 
increased 30 percent initial disability rating for his PTSD, 
effective from June 30, 2004.  The Veteran asserts that an 
initial disability evaluation in excess of 30 percent is 
warranted.

In October 2008 the appellant testified at a BVA hearing 
before the undersigned Veterans Law Judge at the local RO; a 
transcript of that hearing is of record.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by symptoms such as depression, anxiety, 
and chronic sleep impairment; objectively, productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, with a Global 
Assessment of Functioning score indicating moderate symptoms 
upon the most recent VA examination.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the instant case, the August 2006 DRO decision granted the 
Veteran's claim of entitlement to service connection for 
PTSD.  Because the Veteran's claim was thereby substantiated, 
his filing of a notice of disagreement as to the increased 
initial disability rating assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 
C.F.R. § 3.159 to add paragraph (b)(3)) (effective May 30, 
2008).  Rather, the Veteran's appeal as to the initial 
disability rating here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.

A March 2007 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating PTSD 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this DC.  An April 2008 letter was sent by VA to the Veteran 
which contained the same information.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial increased evaluation that was 
assigned in the November 2006 DRO decision.  Therefore, the 


Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  In addition, there is a 
September 2006 letter from VA to the Veteran which informed 
him of the general disability rating and effective date 
criteria as the Court required in Dingess/Hartman.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, as well as a 
September 2004 diagnostic profile from a VA readjustment 
counseling service at the Worcester Vet Center.  In addition, 
the claims file contains reports of VA medical examinations 
conducted in September 2004 and October 2006.  The claims 
file also contains the Veteran's statements, a statement from 
his wife, and a transcript of the Veteran's testimony from 
the October 2008 BVA hearing in support of his claim.

The Board notes that the record reflects the Veteran has 
treated at the Worcester Vet Center on a monthly basis for a 
number of years.  See, e.g., October 2006 VA Examination.  
The September 2004 diagnostic profile, however, is the only 
medical report from the Worcester Vet Center contained in the 
claims file.  There is no evidence that VA requested records 
from the Worcester Vet Center, despite VA's duty to assist 
claimants in obtaining records in the custody of a Federal 
department or agency.  See 38 C.F.R. § 3.159(c)(2).

However, the Board finds that the current evidence of record 
is sufficient to decide the Veteran's claim in this instance.  
In this regard, the Board notes that the Veteran was afforded 
two VA examinations, and that the Veteran's reported history 
of PTSD symptomatology was outlined comprehensively in those 
examinations.  The September 2004 VA examination sets forth 
the history of the Veteran's in-service stressors and 
discusses his adjustment following separation from service in 
great detail.  The October 2006 VA examination is a 
comprehensive update of the Veteran's lifestyle, behaviors, 
and treatment since the September 2004 VA examination.  
Further, the October 2006 VA examination notes that the 
Veteran has never taken any psychiatric medications, and 
notes that the Veteran has had "no major remissions or 
capacities for adjustment since his last compensation and 
pension examination."  The October 2006 VA examination also 
notes that the Veteran does not have intense PTSD 
symptomatology all the time, that he is capable of adjusting 
psychosocially, and that he has no difficulties performing 
his activities of daily living.  The October 2006 VA 
examination discusses the Veteran's occupational endeavors 
and social functioning since the September 2004 VA 
examination in detail.  In addition, the October 2006 VA 
examiner performed a full mental status examination on the 
Veteran.

Because the VA examinations of record give a comprehensive 
picture of the Veteran's PTSD symptomatology, the Board finds 
that the current evidence of record is sufficient for a 
decision in this claim.  The Board notes that it will take 
into consideration the fact that the Veteran has had 
significant treatment for his PTSD, albeit without 
psychiatric medication, at the Worcester Vet Center in its de 
novo adjudication of this claim.  However, the Board does not 
find that a remand in order to obtain all of the Worcester 
Vet Center records is necessary here.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development is not necessary when it would serve no useful 
purpose and would impose additional burdens on VA with no 
benefit flowing to a veteran).  In this regard, the Board 
finds that the September 2004 diagnostic profile, which is of 
record, sufficiently details the nature of the Veteran's 
treatment at that facility.  The Veteran has not indicated 
that his PTSD symptomatology would be reported or described 
any differently in other records from the Worcester Vet 
Center, and no reason has been offered to find that the 
Veteran's PTSD history and symptomatology, as reported in the 
VA examinations of record, is incredible or unreliable.

In addition to the above, the Board notes that the September 
2004 diagnostic profile indicates that the Veteran received 
psychotherapy from private sources over the years prior to 
his treatment there.  See also September 2004 VA Examination 
(stating that the Veteran had some treatment with a 
psychologist, in addition to the therapist at the Worcester 
Vet Center).  However, the Board notes that the Veteran has 
not provided any information that would allow for the 
identification and location of such private records.  Neither 
the name of any custodian, nor the approximate time from 
covered by such records, has been identified.  Further, no 
authorization for the release of any specific private records 
has been submitted.  With regard specifically to the rating 
period on appeal here, the Veteran has stated that he is not 
currently treating for his PTSD at any private facilities.  
See October 2008 BVA Hearing Transcript (Tr.) at 16.  
Therefore, the Board finds that VA's duty to assist with 
regard to any existing private medical records has not been 
triggered.  38 C.F.R. § 3.159(c)(1)(i).

Finally, the Board notes the Veteran's representative's 
statements at the October 2008 BVA hearing, in which he 
argues that the Veteran's PTSD symptoms, as described in his 
testimony, were the same in October 2006 but that the Veteran 
was reluctant to express these symptoms at the October 2006 
VA examination.  In addition, however, the Veteran's 
representative also stated that the Veteran's PTSD symptoms 
had gotten worse since the October 2006 examination.  The 
Veteran's representative argued that a minimum disability 
rating of 50 percent was warranted based on this reasoning.  
After being prompted, the Veteran expressed his willingness 
to be reexamined with regard to his PTSD symptomatology, 
should such an examination be required.

The Board notes that the above statements were made in the 
context of the Veteran's claim for an increased initial 
disability rating, and were cited in support of his argument 
for the assignment of an evaluation of 50 percent or greater.  
Therefore, the Board finds that they do not constitute a 
request for a new VA examination.  To the extent that it 
might be argued that they do constitute such a request, the 
Board does not find that a more contemporaneous examination 
is necessary in this instance.  The Board observes that the 
"mere passage of time" does not render an old examination 
inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 
(2007).  In this case, as in Palczewski, the Veteran has not 
submitted additional evidence showing a worsening of his 
condition since the October 2006 VA examination.  In deciding 
whether a new VA examination is necessary, the Board must 
consider whether the submission or identification of 
additional lay or medical evidence raises the question of 
whether the medical evidence of record is sufficient to 
render a decision.  Palczewski, 21 Vet. App. at 183.  In this 
case, for the reasons stated above, the Board has found that 
the medical evidence of record is sufficient to render a 
decision on this claim.  As such, a remand for a new VA 
examination is not necessary.  See 38 U.S.C.A. 
§ 5103A(d)(2)(C).

Therefore, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
DC 9411 (2008).  VA's Schedule for rating mental disorders 
reads, in pertinent part, as follows:

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to DSM-IV, a GAF score of 51 to 60 indicates 
the examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  See also Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Legal Analysis

As stated above, the August 2006 DRO decision granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective June 30, 2004.  The November 2006 DRO 
decision increased the Veteran's initial disability rating to 
30 percent.  The Veteran asserts that an initial evaluation 
in excess of 30 percent is warranted.

With regard to the medical evidence of record, the September 
2004 VA examination reflects that the Veteran was working in 
sales at that time, although it was reported that he was 
"not doing too well."  The Veteran stated that upon 
returning from Vietnam "his life was in chaos," and that he 
apparently tried several job paths that did not work out.  
Ultimately, the Veteran spent some time in prison after 
illegally transporting marijuana across state lines.  
Subsequently, the Veteran resolved to turn his life around 
and engage in honest work.

The September 2004 VA examination reflects that the Veteran 
exhibits some degree of anxiety, in particular when he has to 
fly.  The anxiety regarding flying is noted to be due to an 
accident involving a helicopter that the Veteran witnessed in 
Vietnam.  In terms of social relationships, the September 
2004 VA examiner noted that the Veteran participates in an 
"online chat group" consisting of members of the 11th 
Armored Cavalry.  The VA examiner noted that the Veteran was 
not on any medications, but found the Veteran to be 
moderately depressed and to seem "somewhat lost in life."  
The Veteran was noted to have nightmares, flashbacks, 
feelings of avoidance, and a restricted range of affect.  He 
was also noted to demonstrate hypervigilance and have an 
exaggerated startle response.   The September 2004 VA 
examiner diagnosed the Veteran with PTSD, "delayed, chronic, 
moderate," and assigned a GAF score of 45.

The September 2004 diagnostic profile from the Worcester Vet 
Center recounts some of the Veteran's Vietnam stressors, 
including an August 1969 nighttime ground attack, a 
helicopter accident in the Spring of 1970 with no survivors, 
and an incident in which a large enemy force moved past the 
Veteran's position, unaware of the presence of him and his 
military comrades.

The September 2004 diagnostic profile contains a narrative 
from the Veteran in which he states that his Vietnam 
experiences have always "phased in and out" of his life 
since his separation from service.  The Veteran notes that 
their "duration has lessened over time" and that he 
believes he has been able to suppress and deal with his 
Vietnam experiences in an adequate manner, although they are 
still there.  The Veteran states that the situation in Iraq 
has caused his Vietnam memories to resurface, as well as 
feelings that he "thought [he] had overcome," including 
"anger, isolation, mild depression, and anxiety."

The September 2004 diagnostic profile reflects the Veteran's 
statement that he is not able to remember much of what 
happened to him during his tour in Vietnam.  The Veteran did 
recall an incident in which his bunker was hit by mortar fire 
during an attack.  Luckily, the Veteran was not in his bunker 
when it was hit, however he noted that this incident "haunts 
[him] to this day."  The Veteran also noted that the 
individual who took over his position when he left the C 
Troop was run over by a tank and killed.  The Veteran noted 
feeling "indirectly related to his passing."  The Veteran 
also noted that his sadness over this incident had become 
more acute recently with information that surfaced regarding 
this individual on the online chat group of 11th Armored 
Cavalry members.

The September 2004 diagnostic profile also reflects that 
after his release from jail, the Veteran earned a degree in 
rehabilitation psychology and started working in VA hospitals 
and in a mental health clinic in Boston.  It was noted that 
the war in Iraq, as well as the events of September 11, 2001, 
have triggered the Veteran's anger and depression, and forced 
him to recall his Vietnam experiences.  In the September 2004 
diagnostic profile, the therapist from the Worcester Vet 
Center states that the Veteran "manifests a dysthymic type 
depression, has spells of irritability, has a history of 
sleep disturbance, has diminished libido and is bothered by 
intrusive thoughts which have been triggered by his 
uncovering of buried information about his past experience of 
combat and the horror he witnessed."  The therapist also 
states that the Veteran meets all of the criteria for a 
diagnosis of PTSD, and assigns the Veteran a GAF score of 50.

The October 2006 VA examination is the most recent medical 
evidence of record which reflects the Veteran's current PTSD 
symptomatology.  At the October 2006 VA examination, the 
Veteran reported experiencing rage, sadness, and anger.  The 
Veteran again reported that news of the Iraq war triggers his 
behaviors and symptoms.  The Veteran reported having sleep 
disturbances, including ongoing nightmares, and stated that 
he continues to be socially isolated and is depressed "from 
time to time."  As stated above, at the time of the October 
2006 VA examination the Veteran reported no major remissions 
or capacities for adjustment, and it was noted that he has 
never taken any psychiatric medications.  Further, as noted 
above, the VA examiner stated that the Veteran does not have 
intense PTSD symptomatology all of the time, and that he is 
capable of adjusting psychosocially despite his tendency to 
socially isolate.

In terms of his occupation, the October 2006 VA examination 
reflects that the Veteran has worked in medical sales for the 
last few years, and that he works long hours with no lost 
time.  The Veteran noted some PTSD symptomatology at a 
convention in California, but stated that it did not cause 
him to miss any work.  The Veteran also reported having 
worked as a mental health counselor previously, noting that 
he wants to "give back to society and assume caring and 
concern for others."

In terms of social functioning, the Veteran was noted to live 
with his wife and to have a 15 year old daughter.  The VA 
examiner noted that the Veteran spends a considerable amount 
of time with his daughter, and that he gets along well with 
his family, despite occasionally getting in the middle of 
arguments between his wife and his daughter.  The Veteran 
reported that he does not socialize and that he tends to stay 
by himself, but that he does play tennis on a regular basis 
and he does go skiing with his daughter.

The October 2006 VA examiner noted the Veteran's past legal 
problems, but stated that the Veteran had been "totally off 
these substances for several years," and that he had no 
legal issues since the last VA examination.  The Veteran 
reported occasional binge drinking, but stated that he 
controls his alcoholic behavior and that he has no major 
problems with alcohol.  The October 2006 VA examiner found 
that the Veteran was able to perform all activities of daily 
living, including driving, keeping active, working on the 
computer, and socializing with his family.  Based on this, 
the VA examiner concluded that the Veteran "has no 
difficulties performing his activities of daily living."

On mental status examination, the Veteran was noted to be a 
"very engaging individual who appeared to be above average 
intelligence."  His speech was within normal limits, and he 
was oriented to time, place, and person.  His memory function 
was within normal limits, and he expressed a full range of 
affect.  The Veteran stated that he experiences some anxiety, 
agitation, and depression, but his presentation was noted to 
be well contained and controlled.  His motor activity was 
within normal limits, and his judgment was noted to be 
excellent.  There was no evidence of thought disorders, 
delusions, disorganized thinking, or hallucinations.  The 
Veteran reported minor sleep disturbance with occasional 
nightmares, and denied any homicidal or suicidal ideation as 
well as marital difficulties.

The October 2006 VA examiner found the Veteran to meet the 
criteria for PTSD, including having nightmares and severe 
distress with reminders of his military events.  The Veteran 
was noted to use numbing and avoidance techniques in that he 
avoids activities and places that remind him of such military 
events.  In addition to difficulty sleeping, the Veteran was 
noted to experience hypervigilant behavior and reported 
having an occasional startle response.  The VA examiner 
diagnosed the Veteran with PTSD, and assigned a GAF score of 
60.  No other mental disorders were identified, and the 
Veteran was deemed "competent for VA purposes and managing 
his funds."

In terms of lay statements, in his January 2007 notice of 
disagreement the Veteran states that he exhibits underlying 
factors which hamper his ability to form and hold onto 
relationships, as well as his communication with others.  The 
Veteran describes some impairment with regard to his work 
activities, noting that he reflects on his Vietnam memories 
while driving long distances for his sales job.  The Veteran 
notes that his primary motivation for working is to make sure 
that he can provide for his daughter, in terms of education, 
proper development, and happiness.

Also in the January 2007 notice of disagreement, the Veteran 
further discusses his sense of culpability regarding the 
death of the person who replaced him when he left his 
position in the C Troop.  In addition, the Veteran states 
that his parents would have insight into the changes that 
took place in him while he was in Vietnam, but that his 
father has passed away, and that his mother has increasing 
dementia and would have difficulty describing past events.  
The Veteran states that his mother witnessed a lot of 
maladaptive behavior which he feels is linked to his Vietnam 
experiences.

There is a February 2007 statement from the Veteran's wife in 
which she describes attributes of the Veteran which she 
believes result from or are exacerbated by his PTSD.  The 
Veteran's wife notes that the Veteran overreacts to various 
situations, including "long red lights, being behind a slow 
driver, a call made by a referee with whom he disagrees, or 
something as simple as dropping a fork."  In these instances 
the Veteran reacts with anger, and he is noted to become even 
more angry when attempts are made to calm him down or to 
inform him that his reactions are excessive.  In addition, 
the Veteran's wife notes that the Veteran has refused to 
speak to people for years in reaction to a disagreement, and 
that he does not respond well to criticism.  The Veteran's 
wife goes on to state that the Veteran avoids social 
situations, and that this has become more pronounced over the 
past couple years.  The Veteran's wife states that the 
Veteran refuses to go to movies on weekends, does not 
accompany her to local get-togethers with soccer parents, 
does not answer the phone, and resists meeting her school 
friends.  In addition, the Veteran's wife describes the 
Veteran's reluctance to discuss topics such as money, 
intimacy, or her career plans, and describes how he "cuts 
off any discussion which differs from his views or plans in 
an angry and belittling manner."

In his May 2007 substantive appeal, the Veteran disagrees 
with the October 2006 VA examiner's notation that he has not 
lost any time from work due to PTSD symptomatology.  The 
Veteran notes that he is required to be on the road 
approximately 60 percent of the time, but that his time on 
the road has "dwindled to approximately 30%."  The Veteran 
reiterates that he often recalls his Vietnam experiences 
while travelling for work, and that this causes him to have 
difficulties focusing on his driving.  In addition, the 
Veteran notes that he believes his "reluctance to go on the 
road as part of [his] job is due to panic attacks related to 
Vietnam."

In his substantive appeal, the Veteran also disputes the 
October 2006 VA examiner's finding that his memory function 
is within normal limits.  The Veteran states that his 
thoughts are interrupted on a frequent basis by Vietnam 
flashbacks.  He describes his preoccupation with Vietnam 
experiences as something which causes him to forget what he 
is doing at given times, and states that this has effected 
his job.  The Veteran describes his past behavior of trying 
to block out his Vietnam memories with substance abuse, 
however he notes that more recently his work with other 
Veterans and mentally disabled people has helped him to 
forget his own problems with Vietnam experiences.

In his testimony at the October 2008 BVA hearing, the Veteran 
further described the flashbacks he experiences while on the 
road travelling for his job.  The Veteran stated that he gets 
overwhelmed by Vietnam memories in this manner while driving, 
and that although he is aware that he is currently on the 
road travelling, his mind is back in Vietnam and he's "not 
at the current location."  The Veteran described an incident 
at a tollbooth in which he had honked his horn at another 
driver who appeared to be falling asleep.  The other driver 
appeared very angry and was yelling at the Veteran for 
honking at her.  The Veteran exited his vehicle and 
approached the woman.  Although the Veteran described wishing 
he had a weapon, he was able to eventually return to his car 
without causing the other driver any harm.  The Veteran 
indicated that this incident at the tollbooth brought him 
right back to an incident in Vietnam when he had tried to 
fire his weapon at children who he believed had stolen his 
camera.  He stated that fortunately his weapon's safety catch 
was on, and that he was therefore prevented from shooting any 
of the children.  The Veteran also described incidents in 
which he wakes up at night and checks whether or not he can 
see his hands.  He attributed this behavior to the fact that 
while on guard duty in Vietnam it was sometimes too dark for 
him to see his hands.  When asked how often he wakes up in 
the night, the Veteran indicated that he awakes four or five 
times a night, seven nights a week.

In terms of his family relationship, the Veteran testified 
that his wife does not want to understand what kind of trauma 
he experienced while serving in Vietnam.  The Veteran did 
indicate that he has been married for over 20 years.  When 
asked whether or not he is irritable or depressed at home, or 
whether he isolates himself from his family, the Veteran 
noted that his daughter saves him from this, and that he 
would do anything for her.  In addition, the Veteran 
described fights between his wife and his daughter, and his 
tendency to get in the middle of these fights and take his 
daughter's side.  In addition, the Veteran testified that 
there is no intimacy in his marriage, and opined that this 
was related to his PTSD.  The Veteran also indicated that he 
feels he is not able to talk about his military experiences 
at home.

In terms of his occupation, the Veteran discussed aspects of 
his job selling medical supplies in his October 2008 BVA 
hearing testimony.  The Veteran noted that, other than 
meeting with potential clients, his job does not often 
require him to be around people.  The Veteran did testify 
that he is able to communicate with potential clients when 
required.  However, the Veteran described an incident in 
Chicago in which he was required to attend a sales meeting 
but felt that he could not be around other people at that 
time.  He avoided this meeting, using the excuse that he had 
a headache.  The Veteran testified that he thinks he will 
eventually lose his job because he cannot deal with being on 
the road.  The Veteran described being afraid that his 
thoughts of Vietnam while driving might someday cause him to 
be in an accident.  When asked if he had received any adverse 
evaluations, the Veteran stated that his boss sometimes tells 
him that he needs to improve, and that he gets below average 
ratings.  When asked whether he thought he was in jeopardy of 
losing his job in the context of adverse employment 
evaluations, the Veteran responded "I don't think so."  The 
Veteran also testified that he sometimes misses days from 
work when he is supposed to be on the road, but that because 
he makes his own schedule, the missed days are overlooked.

In terms of social relationships, the Veteran described 
keeping in touch with other Vietnam Veterans online.  He 
stated that this is therapeutic for him because these 
Veterans have gone through the same experiences he has.  He 
noted that online communicating has been very beneficial for 
him, and that he has made friends, including some that he has 
never met.  In addition, the Veteran testified that he has 
friends aside from other Veterans, but stated that he does 
not have regular interactions with them.

The Veteran testified that he has had bouts of depression, 
including one episode four years ago lasting about six 
months.  In terms of suicidal or homicidal ideation, the 
Veteran noted wanting to kill the woman in the car behind him 
at the tollbooth, but noted that he "pulled himself back."  
The Veteran also noted that he has some suicidal ideation, 
but that he has never acted on it, in particular because of 
his daughter.  The Veteran also testified that he has short-
term memory loss, in that he gets distracted easily from 
things he has to do.  He stated that these memory lapses 
occur at work rather than at home, although he did not know 
whether or not they have affected his job.

At the October 2008 BVA hearing, the Veteran also testified 
that he has participated with another Veteran in an activity 
in which they go to a class and talk about Vietnam with kids 
who are interested.  He stated that this is therapeutic for 
him.  The Veteran also testified that he has a Bachelor of 
Science in rehabilitation psychology, and that he had worked 
at a hospital helping other Veterans.  The Veteran testified 
that he had a lot of success helping other Veterans to deal 
with their problems, and that he would use his experiences to 
understand what they were dealing with.  The Veteran also 
testified that he does not take any psychiatric medications, 
other than some Valium at one time when he was dealing with 
depression.  The Veteran testified that he often deals with 
his feelings internally, until he sees "that they are going 
to be acute," in which case he calls the Vet Center to talk 
or get an appointment.

Finally, the Veteran testified that he thinks of his life in 
ten-year cycles, and that he figures he probably has around 
10 years left.  He stated that he thought he might get 
divorced because "there is nothing there," but that he 
would be content to live by himself.  When asked if he had a 
feeling of despondency the Veteran replied that he would find 
something in life, such as more happiness, and that he looked 
forward to "just being productive."  In addition, he 
testified that he wants to begin writing again, and that he 
has an idea for a play.  With regard to his PTSD, the Veteran 
stated that "even though I have this[,] I think it is not 
something that drags me down."  He noted his PTSD to be 
"something that I can help other people with and I can deal 
with."  The Veteran also testified that he had not applied 
for disability benefits from the Social Security 
Administration because he did not "want to throw the towel 
in yet."  He stated that he thinks of himself as a strong 
person and tries not to feel sorry for himself.

With regard to the Veteran's lay statements, the Board 
acknowledges that the Veteran has some experience and 
training in the field of psychology, including, as discussed 
above, a degree in rehabilitation psychology and experience 
working with other Veteran's similarly suffering from PTSD.  
The Board finds that the Veteran is competent in this 
instance to report symptoms that he experiences, such as 
those related to his service-connected PTSD disability.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore the 
Board accords appropriate weight to the Veteran's statements 
and testimony regarding the symptoms he experiences.

However, the Board finds that the Veteran's disability 
picture as a whole, as illustrated by the medical and lay 
evidence discussed above, does not show symptomatology which 
more closely approximate the criteria for a 50 percent 
disability rating.

With regard to a flattened affect, the Board acknowledges 
that the September 2004 VA examiner found the Veteran to have 
a "restricted range of affect."  The October 2006 VA 
examiner, however, found that the Veteran "expressed a full 
range of affect."  Affording the Veteran the benefit of the 
doubt in this situation, the Board finds that some degree of 
flattened affect has been demonstrated.  However, even with 
some degree of flattened affect having been shown, the Board 
finds that the Veteran's disability picture as a whole does 
not more closely approximate the criteria for a 50 percent 
disability rating, as discussed further below.

With regard to circumstantial, circumlocutory, or stereotyped 
speech, the Board notes that the October 2006 VA examiner 
found the Veteran to be a "very engaging individual," and 
noted that his speech was within normal limits.  Neither the 
September 2004 VA examination nor the September 2004 
diagnostic profile comment on the Veteran's speech.  
Therefore, the Board does not find this criterion of a 50 
percent disability rating to be demonstrated.

The Board notes that none of the medical evidence of record 
indicates that the Veteran experiences panic attacks.  The 
only indication of any panic attacks is contained in the 
Veteran's May 2007 substantive appeal, in which he states "I 
believe my reluctance to go on the road as part of my job is 
due to panic attacks related to Vietnam."  The Veteran notes 
that he finds himself thinking of, and reliving, certain 
Vietnam experiences while on the road for his job.  Although 
the Veteran is competent to report symptoms of panic, see, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994), the Board finds 
that an opinion as to whether or not the incidents described 
here are panic attacks is a medical conclusion which the 
Veteran does not have the training to offer.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, the 
Board notes that the Veteran has not alleged that these 
incidents occur more than once a week.  Therefore, this 
element of a 50 percent disability rating has not been 
demonstrated.

The Board notes that there is no evidence that the Veteran 
has difficulty understanding complex commands.  Indeed, the 
October 2006 VA examiner noted that the Veteran appeared to 
be of above average intelligence.

With regard to impairment of short- and long-term memory, the 
October 2006 VA examiner found the Veteran's memory function 
to be within normal limits.  The Board acknowledges that the 
Veteran has contested this finding in his May 2007 
substantive appeal, and also that he alleges short term 
memory loss in his October 2008 BVA hearing testimony.  With 
regard to memory loss, the criteria for a 50 percent 
disability contemplates impairment of short- and long-term 
memory, e.g., retention of only highly learned material, or 
forgetting to complete tasks.  The criteria for a 30 percent 
disability rating for PTSD contemplates a mild degree of 
memory loss, including forgetting names, directions, and 
recent events.  At the October 2008 BVA hearing, when asked 
if he experiences short- or long-term memory loss, the 
Veteran responded only that has short-term memory loss.  Tr. 
at 15.  In addition, there is no evidence that the Veteran 
retains only highly learned material.  The Veteran's 
descriptions of getting distracted easily from things he has 
to do, and forgetting what he was doing at given times, is 
similar to the example of "forgetting recent events" under 
mild memory loss.  Further, the Veteran testified that when 
he does lose track of what he was doing, it comes back to him 
in "around 10 seconds."  Tr. at 16.  Therefore, the Board 
finds that the short-term memory loss experienced by the 
Veteran is adequately contemplated in the currently assigned 
30 percent disability rating, and does not more closely 
approximate the criteria for a 50 percent disability rating.

The Board also finds that there has been no demonstration of 
impaired judgment sufficient to warrant a 50 percent 
disability rating in this case.  It is ambiguous from the 
Veteran's testimony at the October 2008 BVA hearing whether 
his flashbacks regarding Vietnam experiences are more akin to 
intense memories, or whether he actually believes he is back 
in Vietnam in those moments, which arguably could show a 
lapse in judgment.  See Tr. at 3-4.  However, the October 
2006 VA examiner noted that the Veteran does not have 
delusions or hallucinations, and in fact, noted his judgment 
to be excellent.  Therefore, the Board does not find that 
impaired judgment sufficient to warrant a 50 percent 
disability rating has been demonstrated.

Further, the evidence of record does not demonstrate impaired 
abstract thinking.  The October 2006 VA examiner found the 
Veteran to be oriented to time, place, and person, and, as 
noted above, he appeared to be of above average intelligence.  
Further, the October 2006 VA examiner noted that the Veteran 
had no thought disorders or disorganized thinking.

With regard to disturbances of motivation and mood, the Board 
acknowledges that the September 2004 diagnostic profile 
reflects that the Veteran is prone to spells of irritability.  
In addition, the September 2004 VA examination reflects that 
the Veteran has an exaggerated startle response.  The 
Veteran's wife's February 2007 statement also notes that the 
Veteran can overreact to situations with an exaggerated anger 
response.  In addition, although the Veteran was able to 
avoid doing harm, his Veteran's description of wanting to 
kill the woman in the car behind him at the tollbooth, as 
discussed above, is evidence of a disturbance of mood.

The Board notes, however, that there is also significant 
evidence in the record demonstrating that the Veteran is able 
to keep his angry moods in check.  The Veteran testified that 
he "came out of it" and ultimately did not harm the woman 
in the car behind him at the tollbooth.  Tr. at 4-5.  
Although noting that the Veteran described feelings of anger 
and rage, the October 2006 VA examiner found that the Veteran 
is capable of adjusting psychosocially, and noted that his 
presentation was well contained and controlled.  In addition, 
the Veteran's testimony from the October 2008 BVA hearing 
reflects that he has good control over his emotions.  For 
example, the Veteran testified that although he deals with 
his feelings internally, once he sees "that they are going 
to be acute," he calls the Vet Center to talk or to make an 
appointment.  Tr. at 17.

Based on the above, the Board finds the evidence in equipoise 
with regard to whether or not disturbances of motivation and 
mood have been shown.  Therefore, affording the Veteran the 
benefit of the doubt, the Board finds this element of a 50 
percent disability rating to be demonstrated in this case.  
However, even conceding this particular element of a 50 
percent disability rating, the Board finds that the Veteran's 
disability picture as a whole does not more closely 
approximates the criteria for a 50 percent disability rating.

With regard to difficulty in establishing and maintaining 
effective work relationships, the Board finds that some 
degree of occupational impairment has been shown by the 
evidence of record in this case.  However, the Board finds 
that the occupational impairment demonstrated is that of an 
"occasional decrease in 


work efficiency and intermittent periods of inability to 
perform occupational tasks," although generally functioning 
satisfactorily.  In this regard, the Board acknowledges the 
Veteran's statements demonstrating some lost time from work, 
as well as those noting that his supervisor believes he needs 
to improve.  In addition, the Board acknowledges the 
Veteran's statements that he has become afraid to travel for 
work, due to fear of an accident from his lack of ability to 
concentrate when his Vietnam memories intrude while he is 
driving.  However, the Board also notes that the Veteran 
described being able to sufficiently communicate with 
potential clients while performing his sales duties, and 
denied believing that he was in jeopardy of losing his job 
due to any adverse employment evaluations.  Further, the 
Board notes that the Veteran has been successful with 
previous employment in which he has counseled other Veterans 
with the same disability from which he suffers.  The evidence 
of record shows that the Veteran had some substantial 
occupational difficulties upon his immediate return from 
Vietnam, see September 2004 VA examination, but during the 
rating period on appeal the Veteran's occupational efficiency 
has only been shown to be occasionally decreased, with the 
Veteran functioning satisfactorily most of the time.  
Therefore, the Board finds that the level of occupational 
impairment shown by the evidence of record is sufficiently 
accounted for in the currently assigned 30 percent 
disability, and does not more closely approximate the 
criteria for a 50 percent disability in this instance.

Finally, with regard to difficulty in establishing and 
maintaining social relationships, the Board notes that the 
Veteran has been successfully married for over 20 years, and 
that he has a good relationship with his daughter.  The 
October 2006 VA examiner noted that the Veteran gets along 
well with his family.  The Board acknowledges the Veteran's 
statements that there is a lack of intimacy with his wife, as 
well as the statement in the September 2004 diagnostic 
profile reflecting that the Veteran has a diminished libido.  
However, the Board finds that the Veteran's level of 
difficulty establishing and maintaining social relationships 
with regard to his family, as demonstrated by the evidence of 
record, is adequately accounted for in the currently assigned 
30 percent disability rating.

With regard to social relationships outside of the family, 
the Board acknowledges the Veteran's statements, as well as 
the finding in the October 2006 VA examination, that he tends 
toward social isolation.  However, the October 2006 VA 
examiner did note that the Veteran plays tennis regularly, 
and that he skis with his daughter.  In addition, the Veteran 
is active in the online chat group composed of members of the 
11th Armored Cavalry, and has noted that this is therapeutic 
for him.  As stated above, the Veteran indicated that online 
communicating has been very beneficial, and that he has made 
friends, including some that he has never met.  Further, the 
Veteran has shown a commendable desire to give back to 
society and care for others suffering from PTSD in his 
previous efforts as a mental health counselor.  Therefore, 
the Board finds that what social impairment is demonstrated 
is adequately accounted for in the Veteran's currently 
assigned 30 percent disability rating.  The Veteran's degree 
of social difficulty does not more closely approximate the 
criteria for a 50 percent disability evaluation.

Based on the foregoing, the Board finds that the Veteran's 
current PTSD symptomatology is adequately contemplated by his 
currently assigned 30 percent disability rating, and that a 
50 percent disability rating is not warranted.  In making 
this finding, the Board acknowledges that some of the 
criteria for a 50 percent disability have been demonstrated.  
As discussed above, the Veteran has been shown to have a 
flattened affect, as well as disturbances of motivation and 
mood.  
However, when a question is raised as to which of two 
disability ratings apply, the higher evaluation is assigned 
only if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  In this instance, 
the competent clinical evidence does not demonstrate that the 
Veteran's psychiatric disability more closely approximates 
the criteria for a 50 percent rating.

In addition, the Board acknowledges that GAF scores 
reflecting serious symptomatology have been assigned to the 
Veteran.  See September 2004 VA Examination (assigning the 
Veteran a GAF score of 45); September 2004 Diagnostic Profile 
(assigning the Veteran a GAF score of 50).  Cf. October 2006 
VA Examination (assigning the Veteran a GAF score of 60, 
indicating moderate symptomatology).  Although the September 
2004 VA examiner assigns a GAF score of 45, indicating 
"serious" symptoms, the Board notes that the examiner 
characterized the Veteran's PTSD as "moderate" in his 
diagnosis.  Ultimately, although GAF scores indicating 
moderate to serious symptomatology have been assigned, the 
Board finds that the record as a whole demonstrates that the 
Veteran's psychiatric disability more closely approximates 
the criteria for a 30 percent disability rating.  In light of 
this, the Board finds that the Veteran's GAF scores 
reflecting more serious symptomatology are less probative 
than the other medical evidence of record supporting a 30 
percent disability rating.

In conclusion, the Board does not doubt the difficulties with 
PTSD that the Veteran experiences, as described in the 
medical and lay evidence discussed above.  However, in this 
case, there is significant evidence that the Veteran's 
occupational and social functioning is generally 
satisfactory, despite these difficulties.  See, e.g., 
September 2004 Diagnostic Profile (reflecting the Veteran's 
statement that the duration of his Vietnam experiences has 
lessened over time, and that he deals with them adequately); 
October 2006 VA Examination (finding that the Veteran has no 
difficulty in performing activities of daily living); May 
2007 Substantive Appeal (reflecting that the Veteran's work 
with other Veterans with PTSD has helped him to forget his 
own problems with Vietnam experiences).

Based on the foregoing, the Board finds that the Veteran's 
currently assigned 30 percent disability rating for PTSD is 
appropriate.  In addition, the competent medical evidence of 
record does not show distinct periods exhibiting symptoms 
that would warrant staged ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration however, 
the Board finds that the preponderance of the evidence in 
this case falls against the Veteran, making the benefit of 
the doubt rule inapplicable.

Finally, the evidence does not reflect that the Veteran's 
PTSD has caused marked interference with his employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although some 
difficulty maintaining work relationships is recognized, as 
stated above, it does not rise to the level of "marked 
interference" and is adequately accounted for in the 
Veteran's current 30 percent disability rating.  Nor is there 
any evidence in the record that the Veteran's PTSD has 
resulted in any periods of hospitalization.  Therefore, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


